                 Case 3:19-cv-05257-JD Document 1-1 Filed 08/22/19 Page 1 of 1
Form NTCTWBK
                                  UNITED STATES BANKRUPTCY COURT
                                       Northern District of California

In Re: PG&E Corporation                     Case No.: 19−30088
Debtor(s)                                   Chapter: 11


                    TRANSMITTAL OF DOCUMENTS: WITHDRAW OF REFERENCE

Pursuant to Bankruptcy Local Rule 5011−2(a), copies of the following documents are hereby
transmitted to the District Court for the above referenced bankruptcy case:

    Motion to Withdraw the Reference
    Memorandum in Support of Motion to Withdraw the Reference
    Declaration in Support of Motion to Withdraw the Reference
    Bankruptcy Docket Sheet
    Recommendation of Bankruptcy Judge pursuant to B.L.R. 5011−2(b)
    Certification pursuant to B.L.R. 9015−2(b) − Jury trial demand
    Certification pursuant to B.L.R. 9015−2(d) − Personal injury tort/wrongful death claim
    Adversary Proceeding Complaint

   Other:


Please acknowledge receipt of this Transmittal by returning a copy to the Bankruptcy Court showing
the District Court case number.

Dated: 8/22/19
                                                  Edward J. Emmons
                                                  Clerk of Court
                                                  United States Bankruptcy Court


                                                  By: Da'Wana Chambers
                                                         Deputy Clerk


For District Court Use Only

DISTRICT COURT CASE NUMBER: ________________________________________

Date: __________________________________

By: ____________________________________




     Case: 19-30088           Doc# 3655-2     Filed: 08/22/19     Entered: 08/22/19 11:59:43         Page 1
                                                       of 1
